DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-10
The following claim(s) is/are amended: 1-3, 5-6, 8
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-10 is/are rejected. This rejection is FINAL.


Previous Rejections Withdrawn
The 35 USC 112(b) rejection to claim(s) 1-10 is/are withdrawn based on the amendment.


Response to Arguments
Applicant’s arguments filed in the amendment filed 11/25/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.



Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a fundamental business practice without significantly more. The claim(s) recite(s) “creating one or more roles in [a] management system…”, “relating one role-nature instant messaging account to the one role…”, and “using one or more role-nature instant messaging accounts related to the one or more roles.” Creating one or more roles and relating one role-nature instant messaging account to the one or more roles according to the work content of the one role of the one or more roles in the management system is a method of organizing human activity. But-for the instant messaging account the limitations perform a fundamental business practice of conceptualizing a job role. This judicial exception is not integrated into a practical application because the claims merely perform the ineligible subject matter in a particular field, namely the instant messenger of a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because Applicant admits that role-based access control is conventional (see Spec, para. 2) and because Applicant admits instant messenger use in computers is conventional (see Spec, para. 12). Further, the invention purports to improve the ineligible subject matter, not the technology. Specifically, the invention does not solve and does not even intend to solve a technical problem: The specification appears to take it as a given that (a) roles can be defined, (b) users can be mapped to roles and (c) roles provide access to resources (see, e.g., Spec, paras. 12-16). Applicant asserts to improve (Spec, para. 16) the conceptualization of a job role. For example, an employee hired to sales for a given account QQ should be conceptualized as a role as “salesperson” and “related to ‘QQ’ account” so that when the employee transfers out of sales but still works on QQ the “salesperson” role can be deleted while the “related to ‘QQ’ account” remains. This does not improve a computer, which still functions based upon defining roles, mapping them to users, and providing access based on the roles. Rather it improves the functioning of the business by reconceptualizing the role of the employee (in this case from function-dependent to customer-dependent).
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 claims “wherein each role of the one or more roles is an independent object which is not a group or class.” The specification states that “the role is an independent individual not a group/a class.” (Spec as published para. 69) The specification only identifies individuals as independent (Abstract and paras. 18, 44, 48-49, 56, 59, 69). The specification does not identify the roles as “independent objects.” Consequently, the claim limitation is new matter.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moser (US Pub. 2004/0107249) in view of Wu (US Pub. 2016/0381035).
With respect to Claim 1, Moser teaches a method for managing an instant messaging account in a management system, comprising: creating one or more roles in the management system, (paras. 23-24; employee portal may have roles associated with it, which define information that may be accessed by the role. Para. 31; template workset defines roles of users.)
wherein each role of the one or more roles is an independent object which is not a group or a class, and during a same period, one role is configured to relate to a single user only, (para. 23; CEO. Para. 24; owner, project leader. Para. 22; information presented may be particular to user. para. 23; roles that define worksets that are presented to a particular class of users. Examiner asserts that one of ordinary skill, in at least some embodiments, would construe CEO, owner and project leader as individuals. Regardless, the reference demonstrates that different tasks within an organization require access to different resources, and therefore it would have been obvious to one of ordinary skill, prior to the effective filing date, to define roles independently in order to completely customize the information presented to an employee. Routine optimization is obvious, see MPEP 2144.05(II).)
and the user is configured to relate to the one role or more roles; (paras. 23-24, 39-40; assignment of roles to a user)
relating one role-nature instant messaging account (A role-nature instant messaging account will be taught later. para. 28, 36-38; message window. Messaging includes instant messaging.)
to the one role (paras. 22-28, 34, 36-38; information provided by the portal is role based and includes messages. Collaborations such as instant messaging may be role-dependent.)
according to work content of the one role in the management system, (para. 40; roles are related to work of the role, such as a technical marketer being able to comment on a design but being unable to change it.)
wherein during the same period, the one role-nature instant messaging account is configured to relate to the one role only, while the one role is configured to relate to the one role-nature instant messaging account only; and (para. 23; CEO. Para. 24; owner, project leader. Para. 22; information presented may be particular to user. para. 23; roles that define worksets that are presented to a particular class of users. Examiner asserts that one of ordinary skill, in at least some embodiments, would construe CEO, owner and project leader as individuals. Regardless, the reference demonstrates that different tasks within an organization require access to different resources, and therefore it would have been obvious to one of ordinary skill, prior to the effective filing date, to define roles independently in order to completely customize the information presented to an employee. Routine optimization is obvious, see MPEP 2144.05(II).)
But Moser does not explicitly teach a role-nature instant messaging account.
Wu, however, does teach a role-nature instant messaging account; using one or more role-nature instant messaging accounts related to the one or more roles related to the user as one or more role-nature instant messaging accounts of the user or an employee corresponding to the user. (para. 63-64; server updates messaging based upon role change, which is a role-nature instant messaging account. The user’s use of the instant messenger before and after the role change is a use of the account as a role-nature instant messaging account of the user.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Moser with the role-nature instant messaging account in order to allow for cohesive communication as people are taken off or put on projects.

With respect to Claim 2, modified Moser teaches the method for managing an instant messaging account in a management system according to claim 1, and Wu also teaches wherein after the one role-nature instant messaging account is configured to relate to the one role of the one or more roles, the one role-nature instant messaging account related to the one role of the one or more roles cannot be replaced; or after the one role-nature instant messaging account is configured to relate to the one role of the one or more roles and the one role-nature instant messaging account is put into use, the one role-nature instant messaging account related to the one role of the one or more roles cannot be replaced. (para. 63-64; an employee leaves the company but the instant messaging group maintains the account.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 3, modified Moser teaches the method for managing an instant messaging account in a management system according to claim 1, and Wu also teaches wherein when the one role-nature instant messaging account of the one role of the one or more roles needs to be replaced, a relation of the one role of the one or more roles to an original role-nature instant messaging account is configured to be canceled, (para. 63-64; an employee changes from group 1 to group 2 and the server updates the instant messaging group, which is cancelling a relation between the role-nature IM account and the role.)
The same motivation to combine as the independent claim applies here.
And Moser also teaches and the one role of the one or more roles is configured to relate to a new role-nature instant messaging account. (paras. 42-43; role is assigned to collaboration area.)

With respect to Claim 4, modified Moser teaches the method for managing an instant messaging account in a management system according to claim 1, and Moser also teaches further comprising: selecting one or more roles as supervising roles, and setting one or more supervised roles for each supervising role, so that a user related to a supervising role or an employee corresponding to the user is configured to operate role-nature instant messaging accounts related to the one or more supervised roles corresponding to the supervising role, wherein said operation comprises viewing communication content. (para. 31, 36-38; Template definition provides for a plurality of roles. Project lead role is provided full access to all the content)

With respect to Claim 5, modified Moser teaches the method for managing an instant messaging account in a management system according to claim 1, and Moser also teaches further comprising: relating an individual-nature instant messaging account to the user or the employee corresponding to the user, wherein during the same period, the user or the employee corresponding to the user can only relate to one individual- nature instant messaging account, while one individual-nature instant messaging account can only relate to the user or related to the employee corresponding to the user. (paras. 22-28, 34, 36-38; information provided by the portal is role based and includes messages for the user.)

With respect to Claim 6, modified Moser teaches the method for managing an instant messaging account in a management system according to claim 5, and Moser also teaches wherein after the individual-nature instant messaging account is configured to relate to the user or the employee corresponding to the user, the individual-nature instant messaging account related to the user or related to the employee corresponding to the user cannot be replaced; or after an individual-nature instant messaging account is configured to relate to the user or the employee corresponding to the user and the individual-nature instant messaging account is put into use, the individual-nature instant messaging account related to the user or related to the employee corresponding to the user cannot be replaced. (For cannot be replaced, see Wu below. para. 23; portal is role-based. Para. 28; message view.)
And Wu also teaches the individual-nature instant messaging account related to the user or related to the employee corresponding to the user cannot be replaced (para. 64; deletion of the employee from the group contacts after leaving the company.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 7, modified Moser teaches the method for managing an instant messaging account in a management system according to claim 5, and Moser also teaches wherein when the individual-nature instant messaging account is related to the user or the employee corresponding to the user, the individual-nature instant messaging account related to the user is used as the individual-nature instant messaging account of the user or the employee corresponding to the user. (paras. 22-28, 34, 36-38; information provided by the portal is role based and includes messages for the user.)

With respect to Claim 8, modified Moser teaches the method for managing an instant messaging account in a management system according to claim 5, and Moser also teaches wherein when the individual-nature instant messaging account is configured to relate to the employee, the individual-nature instant messaging account related to the employee is used as the individual-nature instant messaging account of the user corresponding to said employee. (paras. 22-28; employee portal is role based and includes messaging.)

With respect to Claim 9, modified Moser teaches the method for managing an instant messaging account in a management system according to claim 5, and Moser also teaches further comprising: selecting one or more roles as supervising roles, and setting one or more supervised roles for each supervising role wherein: a user related to a supervising role or an employee corresponding to the user is configured to operate individual-nature instant messaging accounts of a user related to one or more supervised roles corresponding to the supervising role; or a user related to the supervising role or an employee corresponding to the user is configured to operate individual-nature instant messaging accounts of an employee corresponding to a user related to the one or more supervised roles corresponding to the supervising role. (para. 31, 36-38; Template definition provides for a plurality of roles. Project lead role is provided full access to all the content)

With respect to Claim 10, modified Moser teaches the method for managing an instant messaging account in a management system according to claim 1, and Moser also teaches wherein said role-nature instant messaging account is an account of an instant messaging application in the system or an account of instant messaging software provided by a third party. (paras. 22-28; system portal includes messaging, which is a messaging application in the system.)


Alternate Grounds
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moser (US Pub. 2004/0107249) in view of Wu (US Pub. 2016/0381035) and further in view of Alon (US Pub. 2016/0266733).
With respect to Claim 1, Moser and Wu teach as above, but under this ground of rejection do not explicitly teach wherein each role of the one or more roles is an independent object which is not a group or a class, and during a same period, one role is configured to relate to a single user only.
Alon, however, does teach wherein each role of the one or more roles is an independent object which is not a group or a class, and during a same period, one role is configured to relate to a single user only (para. 113; roles may be unique to users.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Moser with the unique roles for each user in order to customize the roles for the needs of each individual user of the system.


Remarks
Applicant argues at Remarks, pgs. 6-7 that (1) there is no antecedent basis problem with Claim 1 and (2) “The reference ‘one role’ out of the ‘the one or more roles’ does not itself create a relationship, there is no relationship being defined between roles here, all these are simply generic roles created in the system.”
Examiner responds for clarity of record. This was not an antecedent basis rejection, so (1) is irrelevant. With respect to (2), Examiner disagrees that “one role” of “one or more roles” is not a relationship. That is a relationship according to the broadest reasonable interpretation – they are all related in that they are all roles being used in the same system. Consequently, Examiner finds the argument unpersuasive.
Nevertheless, the amended language changes the requirement for roles (“wherein each role of the one or more roles is an independent object which is not a group or class”). Consequently, Examiner reads the amended claim language as requiring the roles to be independent objects, and defining independent objects as “not a group or class.” Other claim language has also been amended to state that roles are not related to other roles (“configured to relate to the one role only”). As there is no indefiniteness in these limitations, Examiner withdraws the rejection based on the amended language.
Applicant argues at Remarks, pgs. 7-12 that the claims are eligible subject matter. Applicant first argues that RBAC and instant messaging are technologies themselves…An improvement to a RBAC system is by definition an improvement to an existing technology.” (pg. 8). Applicant argues Spec, paras. 5-15 detail specific technical issues that are overcome with the instant invention.
The invention is not an improvement to technology. Spec, paras. 5-15 do not describe technical problems, they describe business problems with employees in a class or group being given permissions, employees leaving the business or transferring positions, and similar issues. These are not technical issues, these are administrative issues. The solution proposed is to have unique roles for each person. There is no technical problem there, as Applicant provides no technical solution. Throughout the entire disclosure, Applicant relies upon the ordinary skill in the art to achieve results that Applicant provides no technical teaching for. To the extent there is any improvement, it allegedly comes from thinking of the role-based access in terms of individuals rather than classes. The improvement therefore comes from the abstraction itself, which is precisely the type of claim the Alice framework is designed to prevent.
In other words, the mere fact that Applicant uses the phrase “Technical Problem/Solution” does not mean that there is a technical problem. There is no technical problem and there is no technical solution. There is a business administration problem that is solvable with the conventional technological skill in the art because Applicant proposes conceiving of the role performed by the individual (rather than the class of individual) in making conventional role-based access decisions.
Applicant argues at Remarks, pgs. 8-9 that Applicant conceives of roles differently from the conventional manner.
Examiner does not agree. As one example, if Employee A for an enterprise is the only one who handles the marketing, the role-based permission for marketing is the same whether it is for a “group” of people (i.e. the marketing “team” that consists of one person) or “related to a single user only” (i.e. Employee A). Both are “relating one role-nature instant messaging account to the one role according to the work content of the one role in the management system, wherein during the same period, the one role-nature instant messaging account is configured to relate to the one role only, while the one role is configured to relate to the one role-nature instant messaging account only.” In other words, Applicant posits that in larger corporations, the conventional act is to give all marketing people access to the marketing role and marketing communications. That is not true when only one person is handling the function.
But let us assume for purposes of argument that it is true and unconventional. The only reason it is unconventional is because of the ineligible subject matter – Applicant is still defining a role-based permission, Applicant is simply defining unique permissions for each user rather than a class of users. Applicant does not explain how there is a technical problem and solution between setting up three accounts with three separate marketing-role access for three employees rather than setting up three accounts with one marketing-role access for the employees. Role-based definitions are still being done, and access is still being granted based on the definitions. Applicant simply proposes that the abstract conception of the user should be shifted – rather than “this employee is a marketing employee” it would be “this is an employee that currently performs marketing functions.” That is an abstract organization of human activity distinction, not a technical distinction.
When considering Step 2B, the question as to what is conventional is directed toward the subject matter that is not the ineligible subject matter. The fact that Applicant modifies the conventional subject matter with ineligible subject matter (i.e. that applicant configures the role in an unconventional way because Applicant has a different manner or organizing human activity) does not render the claims eligible because Step 2B only considers the non-ineligible subject matter.
At Remarks, pg. 9, Applicant gives an example of “avoiding errors” and argues that “even if an authorization error occurs, only the user related to this role can be influenced and the influence range is small.”
That argument is not commensurate with the scope of the claims. The argument also does not explain how the authorization error’s limited influence is a technical problem or solution. Applicant does not explain why the error was beyond the skill of the art to fix before, or where Applicant provides a technical teaching to improve the art. Rather, Applicant’s argument that the influence range is small is because “only the user related to this role can be influenced” but that is just as true for, e.g., the prior art role-based CEO authorizations. Moreover, the fact that “only the user related to the role can be influenced” is entirely due to the fact that Applicant posits organizing employees of the company by their unique authorizations. In short, Applicant posits a hypothetical that is not covered the claims, is not supported by a technical teaching, is only questionably unconventional, and even if so would derive all of its benefit from ineligible subject matter.
At Remarks, pgs. 10-11, Applicant argues that “in a conventional ERP management system, a role can relate to multiple users, the adjustment of one role will often affect all users.” Applicant then argues that the claim requirement that a role only relate to one user “is a technical means adopted in the proposed management system to address the above issues.”
Examiner thinks this largely gives the issue away. When Applicant argues that a role “can” relate to multiple users, Applicant appears to admit that a role is sometimes related to only a single user. Thus the argument Applicant posits here is that by positing a system made up of only a particular subset of the prior art, additional advantages unique to that subset can be derived. The problem with this, of course, is that if the art could relate a role to only a single user without the instant teaching, there is no technical improvement at all.
Finally, at Remarks, pgs. 11-12 and elsewhere within the argument, Applicant argues that Examiner does not provide reasons why the issues to be solved are not being considered technical issues.
The reason they are not technical issues is because there is no technical change here. Role-based definitions and permissions are being employed vis-à-vis the computer in a conventional manner. Rather, Applicant proposes writing different role definitions that, under unclaimed conditions, would allegedly improve the ease of using a computer. Even if Examiner assumed there was a technical improvement, Applicant would have to claim the technical improvement. If Applicant’s non-class roles lessen the influence range of authorization errors, Applicant has to claim an authorization error. 
But the larger issue is that Applicant is arguing an untrue hypothetical. Applicant’s argument paints the distinction between a “class” of users and an individual user, but Applicant ignores that he admits that “The basic idea of the role-based access control (RBAC) is to divide different roles according to different functional posts in the enterprise organization view” (Spec, para. 2) and ignores that even a lay person knows that “different functional posts” can and often are “related to a single user only” over the range of all “enterprises.” The technical implementation Applicant claims already occurs. Applicant simply posits defining each employee in the entire organization the same way a, e.g., CEO’s unique role is defined. That is not a technical improvement, that is a different way of conceptualizing the function of the employee toward the company. Examiner does not dispute - because it is not relevant – that the specification or even the claims defines useful or improved subject matter. Claims are not eligible merely because they pass the utility requirement. It is simply not the computer not the field of computer software that is improved in this invention. The claim commands employing a subset of that which already exists. That is not a technical improvement.
Examiner maintains the rejection.
Turning to the 103 rejection, Applicant essentially repeats his argument from before. Applicant argues at Remarks, pgs. 12-16 that because Moser discloses a system that can map roles to multiple users that Examiner cannot find that it renders a claim commanding mapping a role to a single user obvious. Specifically, Applicant argues that “in the cited art, simply because one specific role can relate to one person, this does not by itself change the nature of all the roles in the system.”
Applicant does not dispute that Examiner cites a role being mapped to a single user such as a CEO. Applicant’s argument is that because Moser posits that the system can map roles to multiple users, it does not anticipate the claimed feature.
For the reasons previously stated, Moser either anticipates or renders obvious. Examiner disagrees that because Moser discloses an embodiment that includes multiple users per role that it does not anticipate an embodiment where there is one user per role. By analogy, if a reference disclosed a bike and said the wheels on the bike could be all-season, high-speed, or off-road, that would teach a claim toward a bike with “only high-speed tires” because one of skill would recognize the reference posited nine embodiments – one of three wheels for the front tire and one of three wheels for the back tire - and one of those was anticipatory. Here the reference disclosed three types of roles and one is anticipatory. The fact that other disclosed embodiments may have additional non-anticipatory features is irrelevant.
Regardless, Moser clearly renders obvious. Applicant agrees the CEO role is a role for one user. Applicant makes no argument as to why the customization applicable to the CEO role is nonobvious to apply to everyone in the company. Moreover, Applicant does not argue why the CEO role by itself does not teach “each role of the one or more roles” is an independent object that is not a group or class.
Regardless, Applicant amends the scope of the claims so Examiner will simply cite a reference which textually states “each role may be unique to a user” which is “an independent object which is not a group or a class, and during a same time period, one role is configured to relate to a single user only.”
Examiner maintains the obviousness rejection.
Finally, Examiner makes a new 112a new matter rejection. Applicant amends the claims to be an independent object. Applicant’s specification does not posit that the roles are independent. Applicant specifically posits that the roles may be created by copying (Spec as published, para. 48). The specification is a statement that roles are unique to individuals, not that roles are independent objects.
All claims remain rejected.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449